Citation Nr: 1739349	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for disability of the digestive system, to include residuals of an appendectomy/ruptured appendix and stomach infection, previously characterized as a stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 





INTRODUCTION

The Veteran had active duty service in the Army from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which denied an application to reopen a claim for service connection for residuals of a stomach infection.  The Board remanded this matter in January 2009, March 2011, and May 2012.  

In its March 2011 remand order, the Board noted that additional service treatment records (STRs) had been received pursuant to the Board's January 2009 remand, which were relevant to the claim of entitlement to service connection for residuals of a stomach infection, and although they were in existence at the time of the initial denial, had not been obtained.  As such, the Board found that the claim should be considered on a de novo basis and remanded the claim to the RO for readjudication.  See 38 C.F.R. § 3.156(c) (2016).  Thus, notwithstanding the prior denial of a similar claim, the Board will address the underlying service connection claim on the merits.

In its May 2012 remand, the Board found that the RO had not provided the Veteran proper notice pursuant the Veterans Claims Assistance Act of 2000 and remanded the claim for proper notice as pertains to service connection on a direct basis.  In June 2012, the RO sent the Veteran a notice letter detailing what the evidence must show for direct service connection.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In the July 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any current stomach disability.  As discussed further below, the opinion obtained on remand for this examination is inadequate, and additional development is now required in yet another remand.  

While the Veteran originally claimed service connection for residuals of a stomach infection, the Board notes that in later statements in support of his claim, the Veteran contends that he is seeking service connection for residuals of his appendectomy/ruptured appendix.  The service treatment records show surgery for a ruptured appendix and post service treatment records show multiple symptoms that may be related to a stomach disability.  As such, the issue on appeal was characterized in the July 2016 to an appeal for service connection for a stomach disability, to include residuals of an appendectomy/ruptured appendix and stomach infection.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  The Board has again recharacterized the appeal in order to encompass all symptoms the Veteran has attributed to this claim.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

STRs show that the Veteran had acute appendicitis in March 1978 and underwent surgery for a ruptured appendix with abscess.  In April 1978, the Veteran had mid-jejunal obstruction and underwent another surgery for bowel obstruction.  STRs reflected that the Veteran spent one month in the hospital and healed nicely from his surgeries.  In April 1979, the Veteran reported flatulence and diarrhea, but no vomiting and normal bowel functions.  

VA treatment records in 2004 reflected discomfort in the right abdominal area around the surgery site, abdominal pain secondary to adhesions, pain in the lower abdomen with tenderness in the right and left lower quadrant, abdominal pain primarily in the area between incisions, pain in his surgical wounds since his appendectomy, and complaints of diarrhea and constipation.  A computed tomography (CT) scan in 2004 revealed probable cyst within the liver with cysts within the right kidney, probable gallstones, ventral protrusion of abdominal contents involving the lower abdomen but no definite herniation, and no inflammatory processes noted within the abdomen.  The pertinent primary assessment was right ilioinguinal neuropathy and painful appendectomy scar; and the pertinent the secondary assessment was constipation and hemorrhoids.

VA treatment records in 2005 reflected abdominal pain due to gastroesophageal reflux disease (GERD); bloody stool due to hemorrhoids; abdominal pain of the right lower quadrant with constipation, nausea, and vomiting; right quadrant pain radiating across the beltline status post appendectomy and bile blockage, which progressed steadily as constant pain with numbness, sharpness, and throbbing that was tender to palpation and painful on bending; a primary diagnosis of painful scars and iliosacral neuropathy; and chronic constipation and abdominal pain that the Veteran related to ruptured appendix and adhesions.

Records in 2007 showed that the Veteran had abdominal pain from adhesions of his ruptured appendix, chronic constipation and fecal leakage, and abdominal pain with nausea that was sharp and throbbing.  VA treatment records in July 2011 reflected that the Veteran was being treated for residuals of a stomach infection due to his ruptured appendix.  He experienced bloating, nausea, vomiting, GERD, and diarrhea.  He complained of pain around the abdominal and naval area.  That same month, records revealed that his acute gastroenteritis had resolved.

VA provided an examination for the Veteran's claim in September 2016.  After reviewing the claims file and conducting an in-person examination, the examiner found that the Veteran did not have, nor had he ever had, a stomach or duodenum condition.  However, the examiner did note that the Veteran had undergone an appendectomy and a surgery to treat his bowel obstruction.  Signs attributable to the intestinal surgery included pulling pain on attempting work or aggravated by movements of the body.  It was also described as a pulling sensation in the lower abdomen.  She did not indicate that the Veteran had abdominal pain, diarrhea, constipation, abdominal distension, anemia, nausea, or vomiting.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the Veteran's service because the Veteran did not have a stomach condition, so the question was moot.  Additionally, the examiner noted that the stomach is a distinctly different anatomical structure from the appendix.  

This opinion is inadequate for a few reasons.  First, in July 2016, the Board directed that the examiner address whether the Veteran has any current stomach disability, to include residuals of an appendectomy/ruptured appendix and stomach infection.  For any diagnosed condition, the examiner was directed to address whether the condition was related to service, to include the in-service appendectomy and bowel obstruction surgery.  The examiner found the issue to be moot, resting this conclusion on the finding that any stomach conditions that the Veteran may have suffered prior to the examination had resolved.  However, service connection is available for a condition that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, notwithstanding any finding that the Veteran did not have a stomach disorder at the time of the September 2016 VA examination, the examiner should have addressed any stomach conditions that may have been present during the claim and appeal period.  In light of the Veteran's history of abdominal and stomach symptoms during the claim period, the Board finds that remand is necessary for an addendum opinion on this point.  

Next, the September 2016 examination is inadequate because the phrase "residuals of an appendectomy/ruptured appendix and stomach infection", should have been broadly construed to encompass any disability arising in the digestive tract that may have been caused by the Veteran's in-service history.  Indeed, the VA examiner completed two disability benefit questionnaires (DBQs), one for any intestinal surgery (bowel resection, colostomy, ileostomy), and one for any stomach and duodenal conditions.  The examiner premised the opinion on the lack of diagnosis found in the stomach and duodenal conditions DBQ.  In the intestinal surgery DBQ, however, the examiner indicated that the Veteran underwent an appendectomy and a surgery for a bowel obstruction during service.  The examiner noted that the Veteran experienced pulling pain on attempting work that was aggravated by movements of the body.  It is unclear whether the examiner attributes these symptoms to the Veteran's service-connected surgical scars or to separate residuals of the Veteran's in-service appendectomy and surgery to treat bowel obstruction.  Therefore, the Board finds that an addendum opinion should be obtained on remand to address this ambiguity.    

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of treatment.

2.  Arrange for a qualified medical examiner to provide an addendum opinion for the Veteran's claim of entitlement to service connection for residuals of an in-service appendectomy and surgery for bowel obstruction, to include any condition of the digestive system.  The entire claims file should be made available to and be reviewed by the examiner.  Arrange for the Veteran to be provided an examination if the examiner finds that it is necessary.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a. The examiner must determine what conditions of the digestive system, which the Veteran claims as residuals of his in-service appendectomy and surgery to remove a bowel obstruction, the Veteran has had during the pendency of his claim since September 2003.  

The examiner must address the following in making this determination: 1) 2004 VA treatment records showing right abdominal discomfort with complaints of diarrhea and constipation with an accompanying CT scan showing ventral protrusion of abdominal contents and an assessment of right ilioinguinal neuropathy, constipation, and hemorrhoids; 2) 2005 VA treatment records showing abdominal pain due to GERD, bloody stool due to hemorrhoids, abdominal pain in the right lower quadrant with constipation, nausea, vomiting, bile blockage, and iliosacral neuropathy; 2007 VA treatment records showing abdominal pain with chronic constipation, fecal leakage, nausea; and 3) 2011 VA treatment records showing treatment for residuals of a stomach infection with symptoms of bloating, nausea, vomiting, GERD, and diarrhea.  

b)  As to any diagnosed disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's in-service appendectomy/ruptured appendix and bowel obstruction surgery.

The examiner should also discuss the Veteran's contentions that he has had abdominal pain and other symptoms since his in-service surgery.  

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




